


110 HR 7104 IH: National Commission on Financial

U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7104
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2008
			Mr. Porter introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To establish a legislative commission to examine the
		  causes of the financial crisis of 2008.
	
	
		1.Short titleThis Act may be cited as the
			 National Commission on Financial
			 Collapse and Recovery Act of 2008.
		2.EstablishmentThere is hereby established the National
			 Commission on the Financial Collapse and Recovery of 2008 (in this Act referred
			 to as the Commission) as an establishment in the legislative
			 branch.
		3.DutiesThe duties of the Commission shall
			 be—
			(1)to examine,
			 analyze, and determine the facts and causes relating to the collapse of the
			 financial markets and financial institutions that occurred during 2008;
			(2)to collect and
			 report on the evidence developed and collected by all relevant agencies of the
			 Federal Government regarding the facts and circumstances surrounding the
			 financial failures;
			(3)to
			 make a full and complete accounting of the circumstances surrounding the
			 failures and the extent of regulatory preparedness for an immediate response to
			 the failures; and
			(4)to report to the
			 President and the Congress on the findings and conclusions pursuant to
			 paragraphs (1) through (3) and to recommendation for corrective measures that
			 can be taken to prevent such failures in the future.
			4.Membership
			(a)Members of the
			 CommissionThe Commission shall consist of the following
			 members:
				(1)3
			 members who shall be appointed by the majority leader of the Senate.
				(2)3
			 members who shall be appointed by the minority leader of the Senate.
				(3)3
			 members who shall be appointed jointly by the Speaker and majority leader of
			 the House of Representatives.
				(4)3
			 members who shall be appointed by the minority leader of the House of
			 Representatives.
				(b)Political
			 affiliationNot more than 5 members of the Commission may be of
			 the same political party.
			(c)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be
			 an officer or employee of the Federal Government or any State or local
			 government.
			(d)Other
			 qualificationsIt is the
			 sense of Congress that individuals appointed to the Commission should be
			 prominent United States citizens who—
				(1)have national
			 recognition and significant depth of experience in such professions as
			 governmental service, law enforcement, law, economics, banking, financial
			 services, public administration, commerce, and international banking;
			 and
				(2)should not have any
			 conflict of interest in carrying out the responsibilities of serving on the
			 Commission.
				(e)Deadline for
			 appointmentAll members of the Commission shall be appointed
			 within 30 days after the date of the enactment of this Act.
			(f)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable following appointment of the members.
			(g)ChairmanThe
			 Chairman of the Commission shall be elected by the members.
			(h)Quorum;
			 vacanciesAfter its initial meeting, the Commission shall meet
			 upon the call of the chairman or a majority of its members. Six members of the
			 Commission shall constitute a quorum. Any vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner in which the original
			 appointment was made.
			5.Powers of
			 commission
			(a)In
			 general
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member thereof, may, for the purpose of carrying out this
			 Act—
					(A)hold such hearings
			 and sit and act at such times and places, take such testimony, receive such
			 evidence, administer such oaths; and
					(B)subject to
			 paragraph (2)(A), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda, papers, and documents, as the Commission or such
			 designated subcommittee or designated member may determine advisable.
					(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this subsection
			 only—
							(I)by the agreement
			 of the chairman and the vice chairman; or
							(II)by the
			 affirmative vote of 6 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), subpoenas issued under this subsection may be issued under the
			 signature of the chairman or any member designated by a majority of the
			 Commission, and may be served by any person designated by the chairman or by a
			 member designated by a majority of the Commission.
						(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 judicial district in which the subpoenaed person resides, is served, or may be
			 found, or where the subpoena is returnable, may issue an order requiring such
			 person to appear at any designated place to testify or to produce documentary
			 or other evidence. Any failure to obey the order of the court may be punished
			 by the court as a contempt of that court.
						(ii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received a certification
			 under sections 102 through 104 of the Revised Statutes of the United States (2
			 U.S.C. 192 through 194).
						(b)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 its duties under this Act.
			(c)Information from
			 federal agencies
				(1)In
			 generalThe Commission is authorized to secure directly from any
			 executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Government, information, suggestions,
			 estimates, and statistics for the purposes of this Act. Each department,
			 bureau, agency, board, commission, office, independent establishment, or
			 instrumentality shall, to the extent authorized by law, furnish such
			 information, suggestions, estimates, and statistics directly to the Commission,
			 upon request made by the chairman, the chairman of any subcommittee created by
			 a majority of the Commission, or any member designated by a majority of the
			 Commission.
				(2)Receipt,
			 handling, storage, and disseminationInformation shall only be
			 received, handled, stored, and disseminated by members of the Commission and
			 its staff consistent with all applicable statutes, regulations, and Executive
			 orders.
				(d)Assistance from
			 Federal Agencies
				(1)General Services
			 AdministrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the Commission’s functions.
				(2)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in paragraph (1), departments and agencies of the United States may provide to
			 the Commission such services, funds, facilities, staff, and other support
			 services as they may determine advisable and as may be authorized by
			 law.
				(e)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
			(f)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
			6.Compensation and
			 travel expenses
			(a)CompensationEach
			 member of the Commission may be compensated at not to exceed the daily
			 equivalent of the annual rate of basic pay in effect for a position at level IV
			 of the Executive Schedule under section 5315 of title 5, United States Code,
			 for each day during which that member is engaged in the actual performance of
			 the duties of the Commission.
			(b)Travel
			 expensesWhile away from their homes or regular places of
			 business in the performance of services for the Commission, members of the
			 Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, in accordance with sections 5702 and 5703 of title 5, United
			 States Code.
			7.ReportNot later than 18 months after the date of
			 the enactment of this Act, the Commission shall submit to the President and
			 Congress a final report setting forth the findings and conclusions of the
			 Commission pursuant to paragraphs (1) through (3) of section 3 and any
			 recommendations as have been agreed to by a majority of the members of the
			 Commission for corrective measures that can be taken to prevent the failures
			 referred to in such paragraphs in the future.
		8.Termination
			(a)In
			 generalThe Commission, and
			 all the authorities of this Act, shall terminate 60 days after the date on
			 which the final report under section 7 is submitted.
			(b)Activities
			 before terminationThe Commission may use such 60-day period for
			 the purpose of concluding its activities, including providing testimony to
			 committees of the Congress concerning its reports and disseminating the final
			 report.
			9.Funding
			(a)AppropriationThere is hereby appropriated out of any
			 money in the Treasury not otherwise appropriated $2,000,000 for purposes of the
			 carrying out the activities of the Commission under this Act.
			(b)Authorization of
			 additional fundingThere are authorized to be appropriated such
			 sums as may be necessary in addition to the amounts made available under
			 subsection (a) for carrying out the activities of the Commission under this
			 Act.
			
